Case 1:20-cv-21036-JEM Document 1 Entered on FLSD Docket 03/06/2020 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


 ADVANTAGE AVIATION SERVICES                                 Case No: 1:20-cv-21036
 SWEDEN AB, a foreign corporation

        Plaintiff,

 v.

 JETPRO INTERNATIONAL, LLC,                        a
 Missouri limited liability company

       Defendant.
 ________________________________/

                                               COMPLAINT

        Plaintiff,   ADVANTAGE             AVIATION          SERVICES         SWEDEN          AB     (hereinafter

 “Plaintiff”), by and through undersigned counsel, and in accordance with the Federal Rules of

 Civil Procedure, hereby files its Complaint against JETPRO INTERNATIONAL, LLC

 (hereinafter “JETPRO”) and in support thereof, states as follows:

                                    JURISDICTION AND VENUE

        1.      This is an action for damages which exceeds the sum of $75,000.00, exclusive of

 costs, interests, and attorney’s fees. The action is between a citizen of a foreign country and a

 citizen of the United States and is otherwise within the diversity jurisdiction of this Court

 pursuant to 28 U.S.C. §1332(a)(2).

        2.      Plaintiff ADVANTAGE AVIATION is a Swedish commercial entity with its

 place of origination and principal place of business in Sweden.

        3.      Defendant JETPRO is a Missouri limited liability company with its principal

 place of business in Arizona. JETPRO is registered to do business in the State of Florida.


                                                        1
                                           GRIFFIN & SERRANO, PA
                                    707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR
                FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
Case 1:20-cv-21036-JEM Document 1 Entered on FLSD Docket 03/06/2020 Page 2 of 5




 Although the choice of law for this lawsuit is New York State Law, the agreement did not place

 exclusive jurisdiction on New York Courts.

        4.      Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §1391

 because JETPRO is registered to do business in Florida and has engaged in business in Miami,

 Florida. More significantly, the parties entered into a written agreement that required

 performance of its terms and conditions in Miami-Dade County, Florida. The breach of the

 agreement between the parties occurred in Miami-Dade County, Florida. Furthermore, upon

 knowledge and belief of the Plaintiff, the engine that is the subject of this lawsuit is currently

 located in Miami-Dade County, Florida. Exhibit A ¶5.

        5.      Plaintiff has retained the undersigned law firm to represent them in this matter

 and has agreed to pay their attorneys a reasonable fee for their services herein.

                            FACTS APPLICABLE TO ALL COUNTS

        6.      On May 16, 2018, Avia Traffic Company LLC, a company formed under the laws

 of Kyrgyzstan (Kyrgyz Republic), having an address of Panfilova Street # 26, Bishkek City

 Kyrgyzstan, 720052 (“ATC”) and JETPRO herein entered into a certain Aircraft Engine Sale and

 Purchase Agreement (the “Purchase Agreement”), a copy of which is attached hereto and made a

 part hereof as Exhibit “A”, with respect to the purchase by ATC of one (1) IAE model V2500-

 A1 turbojet aircraft engine bearing manufacturer’s serial number V0259 (the “Engine”), which

 engine was owned by JETPRO.


        7.      ATC, as assignor, and Plaintiff herein, as assignee, entered into a certain

 Assignment of Rights under Contract dated January 29, 2019, a copy of which is attached hereto

 and made a part hereof as Exhibit “B” (the “Assignment”), pursuant to which ATC sold,

                                                        2

                                      GRIFFIN SERRANO & EWING, P.A.
                                    707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR
                FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
Case 1:20-cv-21036-JEM Document 1 Entered on FLSD Docket 03/06/2020 Page 3 of 5




 assigned, conveyed and set over unto Plaintiff herein all of ATC’s right, title and interest in its

 cause(s) of action against JETPRO arising out of the Purchase Agreement.


         8.      Pursuant to the Agreement, JETPRO received the amount of Two Hundred Forty

 Thousand and 00/100 US Dollars (US$240,000.00) from ATC as a deposit for the sale of the

 Engine.

         9.      To date, despite repeated demands and subsequent assurances, JETPRO has

 refused to deliver the Engine and has refused to return the Two Hundred Forty Thousand and

 00/100 US Dollars (US$240,000.00) despite it having no right to withhold these funds.

         10.     As a result of JETPRO’s failure and refusal to return the funds, Plaintiff has

 suffered actual damages.

         11.     Pursuant to the Purchase Agreement, Plaintiff is entitled to attorney’s fees for the

 enforcement of this action.


                               COUNT I – BREACH OF CONTRACT

         12.     Plaintiff reasserts and reincorporates all allegations contained in paragraphs 1-7 as

 if fully set forth herein.

         13.     JETPRO and ATC entered into the Purchase Agreement to which Plaintiff is an

 assignee and a Successor in Interest.

         14.     All conditions required by the Purchase Agreement have been performed by ATC

 and/or the Plaintiff.

         15.     JETPRO breached material terms of the Purchase Agreement by failing to deliver

 the Engine and then failing to return the funds after receiving repeated demands to do so, despite



                                                         3

                                       GRIFFIN SERRANO & EWING, P.A.
                                     707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR
                 FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
Case 1:20-cv-21036-JEM Document 1 Entered on FLSD Docket 03/06/2020 Page 4 of 5




 having no contractual or legal right to retain these funds and having expressly agreed to return

 the funds.

           16.   As a direct and proximate cause of JETPRO’s breach, Plaintiff has sustained

 damages, which are ongoing. Damages include monetary damages.


           WHEREFORE, JETPRO, requests judgment be entered in its favor awarding monetary

 damages, interest, attorneys fees and costs and any other relief this Court deems just and proper.

                     COUNT II – VIOLATION OF NY CLS GEN. BUS. § 349

           17.   Plaintiff reasserts and reincorporates all allegations contained in paragraphs 1-7 as

 if fully set forth herein.

           18.   JETPRO violated the State of New York’s Consumer Protection Law (NY CLS

 Gen. Bus. § 349).

           19.   Plaintiff has standing to bring this cause of action under NY CLS Gen. Bus. §

 349(h).

           20.   JETPRO committed a deceptive and unlawful act in the conduct of business,

 trade, or commerce by: 1) failing to deliver the Engine and 2) by failing to return the funds

 despite repeated demands and having no contractual or legal right to these funds.

           21.   JETPRO’s deceptive and unlawful acts in business, trade or commerce have

 caused Plaintiff actual damages.

           22.   Plaintiff is entitled to attorney’s fees and costs for maintaining this action

 pursuant to NY CLS Gen. Bus. § 349(h).




                                                         4

                                       GRIFFIN SERRANO & EWING, P.A.
                                     707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR
                 FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
Case 1:20-cv-21036-JEM Document 1 Entered on FLSD Docket 03/06/2020 Page 5 of 5




           WHEREFORE, Plaintiff requests judgment be entered in its favor awarding: damages,

 attorney’s fees and costs, compensatory damages, and any other relief this Court deems just and

 proper.

                                      DEMAND FOR JURY TRIAL

           Plaintiff ADVANTAGE AVIATION SERVICES SWEDEN AB hereby demands a trial

 by jury for all issues so triable.




                 Respectfully submitted on 6 March 2020.

                                                     GRIFFIN & SERRANO, P.A.
                                                     Attorneys for Plaintiff
                                                     707 Southeast 3rd Avenue, Sixth Floor
                                                     Fort Lauderdale, Florida 33316
                                                     Phone: (954) 462-4002
                                                     Fax: (954) 462-4009

                                                     /s/ Andres Millon
                                                     ______________________________
                                                     Juan R. Serrano
                                                     Florida Bar No. 319510
                                                     Andres Millon
                                                     Florida Bar No. 112649




                                                         5

                                       GRIFFIN SERRANO & EWING, P.A.
                                     707 SOUTHEAST 3RD AVENUE, SIXTH FLOOR
                 FORT LAUDERDALE, FLORIDA 33316, TELEPHONE (954) 462-4002, FACSIMILE (954) 462-4009
